ACCEPTED
                                                                                    12-15-00178-CR
                                                                       TWELFTH COURT OF APPEALS
                                                                                     TYLER, TEXAS
                                                                             10/16/2015 10:03:17 AM
                                                                                          Pam Estes
                                                                                             CLERK




                            CAUSE NO. 12-15-00178-CR
                                                            FILED IN
                                                    12th COURT OF APPEALS
                         IN THE COURT OF APPEALS          TYLER, TEXAS
                  FOR                               10/16/2015 10:03:17 AM
                        THE TWELFTH JUDICIAL DISTRICT
                                                           PAM ESTES
                             AT TYLER, TEXAS                 Clerk



                                MICHAEL SUCRE,
                                   Appellant

                                       V.

                                STATE OF TEXAS,
                                    Appellee

                  ON APPEAL FROM CAUSE NO. 2012-0525
               IN THE 159TH JUDICIAL DISTRICT COURT OF
                       ANEGLINA COUNTY, TEXAS


                     STATE’S RESPONSE TO ANDERS
                        BRIEF FOR APPELLANT



TO THE HONORABLE JUSTICES OF THIS COURT:

      COMES NOW THE STATE OF TEXAS, by and through the District

Attorney of Angelina County, Texas, and presents its State’s Response to

Appellant’s Anders Brief:

      1.    The State, having reviewed the Appellant’s brief in the above-styled

and numbered cause, is in agreement with Appellant counsel’s conclusion that

                                       1
there are no arguable grounds for relief in this appeal and that an appeal would be

frivolous.      Appellant’s brief demonstrated that Appellant’s counsel has been

diligent in reviewing the record for potential error.

         2.      Because an Anders1 brief has been submitted, the State waives the

filing of a formal brief in response to the brief filed by Appellant’s counsel, and

submits only this response.

         WHEREFORE, Appellee, The State of Texas, respectfully prays that this

Honorable Court of Appeals deny all relief sought by Appellant.




                                                    Respectfully Submitted,


                                                    _/s/ April Ayers-Perez___
                                                    APRIL AYERS-PEREZ
                                                    Assistant District Attorney
                                                    Angelina County D.A.’s Office
                                                    P.O. Box 908
                                                    Lufkin, Texas 75901
                                                    (936) 632-5090 phone
                                                    (936) 637-2818 fax
                                                    State Bar No. 24090975
                                                    ATTORNEY FOR APPELLEE
                                                    STATE OF TEXAS


1
    Anders v. California, 386 U.S. 738 (1967)

                                                2
                                Certificate of Service

      I certify that on October 16, 2015, a true and correct copy of the above

document has been served via facsimile to Mike Aduddell, 220 N. Thompson,

Suite 101, Conroe, Texas 77601, attorney for Appellant, Michael Sucre.



                                               _/s/ April Ayers-Perez________
                                               APRIL AYERS-PEREZ


                             Certificate of Compliance

      I certify that this document contains 145 words, counting all parts of the

document except those excluded by Tex. R. App. P. 9.4(i)(1). The body text is in

14 point font, and the footnote text is in 12 point font.


                                               _/s/ April Ayers-Perez_______
                                               APRIL AYERS-PEREZ




                                           3